[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Akron Bar Assn. v. Plesich, Slip Opinion No. 2019-Ohio-4843.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2019-OHIO-4843
                      AKRON BAR ASSOCIATION v. PLESICH.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as Akron Bar Assn. v. Plesich, Slip Opinion No.
                                   2019-Ohio-4843.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—Two-
        year suspension.
  (No. 2019-0806—Submitted August 6, 2019—Decided November 27, 2019.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2018-057.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Gregory Thomas Plesich, of Akron, Ohio, Attorney
Registration No. 0007642, was admitted to the practice of law in Ohio in 1973. On
June 15, 2018, we suspended his license on an interim basis after receiving notice
that he had been convicted of a felony for attempting to evade and defeat the
                             SUPREME COURT OF OHIO




payment of federal taxes. In re Plesich, 153 Ohio St. 3d 1233, 2018-Ohio-2306,
108 N.E.3d 1096.
       {¶ 2} In November 2018, relator, Akron Bar Association, charged Plesich
with violating the Rules of Professional Conduct based on the facts that led to his
conviction. Plesich stipulated to the charged misconduct, and the parties jointly
recommended that he serve a two-year suspension, with credit for the time he has
served under his interim felony suspension. After a hearing before a panel of the
Board of Professional Conduct—and the parties’ submission of supplemental
stipulations—the board issued a report finding that Plesich had engaged in the
stipulated misconduct and recommending that we adopt the parties’ proposed
sanction. Neither party objected to the board’s report.
       {¶ 3} Based on our review of the record, we adopt the board’s findings of
misconduct and recommended sanction.
                                    Misconduct
       {¶ 4} In September 2017, the federal government charged Plesich with one
count of violating 26 U.S.C. 7201 and 18 U.S.C. 2 for willfully aiding and abetting
clients in their attempt to evade the payment of their federal taxes. The indictment
set forth the following allegations. In 2009, Plesich began representing Lawrence
E. and Angela G. Tipton in a tax dispute with the Internal Revenue Service (“IRS”),
which subsequently sent Plesich notice of outstanding tax liabilities and various
collection actions involving either one or both of the Tiptons. In July 2013,
Lawrence Tipton gave Plesich a $117,882.42 check representing Tipton’s proceeds
from the sale of real property, and Plesich deposited those funds into his client trust
account. In August 2013, Plesich similarly deposited into his client trust account a
$79,051 check that Tipton had received for an insurance claim on his home. Over
the following year, Plesich wrote or caused to be written 29 checks from his client
trust account—ranging in amounts from $3,000 to $7,500—made payable to




                                          2
                                 January Term, 2019




Angela Tipton. In doing so, the government alleged, Plesich aided the Tiptons in
their attempt to evade payment of their outstanding tax liabilities.
       {¶ 5} After a four-day trial in February 2018, a jury found Plesich guilty.
In June 2018, a federal judge sentenced him to three years of probation and ordered
him to pay $196,934.21 in restitution to the IRS, a $10,000 fine, and a $100
assessment—all of which Plesich paid within three months after his sentencing.
       {¶ 6} At his disciplinary hearing, Plesich admitted to depositing Lawrence
Tipton’s two checks into his client trust account and issuing—or authorizing his
assistant to issue—the 29 checks to Angela Tipton. Plesich maintained, however,
that he did not issue those checks with the motivation to help the Tiptons evade
payment of their federal taxes. Plesich testified that he accepted the two checks
from Lawrence Tipton and then disbursed the money upon his clients’ requests
without questioning them or discussing with them the purpose of the transactions.
Regardless, Plesich stipulated that the jury in his criminal case determined that he
had aided and abetted the Tiptons in tax evasion because he knew they owed past-
due taxes, he did not provide any legal services for the funds they had delivered to
him, and he deliberately “clos[ed] his eyes to what was obvious” and “paid those
funds on a monthly basis to his clients.” In addition, Plesich stipulated that his
failing to object to his clients’ requests and to notify the IRS of the existence of the
money “certainly could be considered an effort to defraud the federal government.”
He also admitted that his actions were “absolutely 100 percent wrong.”
       {¶ 7} Based on this conduct and Plesich’s conviction, the parties stipulated
and the board found that he violated Prof.Cond.R. 1.2(d)(1) (prohibiting a lawyer
from counseling a client to engage, or assisting a client, in conduct that the lawyer
knows is illegal or fraudulent), 8.4(b) (prohibiting a lawyer from committing an
illegal act that reflects adversely on the lawyer’s honesty or trustworthiness), and
8.4(c) (prohibiting a lawyer from engaging in conduct involving dishonesty, fraud,
deceit, or misrepresentation).




                                           3
                             SUPREME COURT OF OHIO




       {¶ 8} We agree with the board’s findings of misconduct.
                                     Sanction
       {¶ 9} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 10} As aggravating factors, the board found that Plesich engaged in a
pattern of misconduct by issuing the 29 checks over a one-year period. See Gov.Bar
R. V(13)(B)(3). The board also noted that Plesich misused his client trust account
in the course of his criminal conduct.
       {¶ 11} In mitigation, the board found that Plesich has no prior discipline in
his 46-year legal career, he lacked a selfish motive in that he did not receive any
fees or benefit from the transactions with the Tiptons, he had made full disclosures
to the board and had a cooperative attitude toward the disciplinary proceedings, and
criminal sanctions have been imposed for the same misconduct. See Gov.Bar R.
V(13)(C)(1), (2), (4), and (6). The board also noted that Plesich had presented 28
letters and the testimony of three witnesses attesting to his good character and
reputation. See Gov.Bar R. V(13)(C)(5).
       {¶ 12} To support its recommended sanction, the board found two cases
particularly instructive: Disciplinary Counsel v. Smith, 128 Ohio St. 3d 390, 2011-
Ohio-957, 944 N.E.2d 1166, and Disciplinary Counsel v. Jacobs, 140 Ohio St. 3d
2, 2014-Ohio-2137, 14 N.E.3d 984.
       {¶ 13} In Smith, the attorney concealed approximately $250,000 in annual
income from the IRS for several years and during an audit, allowed his agent to
falsely state that he had no source of income other than that reported on his tax
returns.   A federal court convicted the attorney of making false tax returns,
conspiracy to defraud the IRS, and corruptly endeavoring to obstruct and impede
an IRS investigation. The court sentenced him to one year and one day in prison




                                         4
                               January Term, 2019




and ordered him to pay the IRS almost $400,000 in restitution. As aggravating
factors, we noted that the attorney had acted with a dishonest or selfish motive and
engaged in a pattern of misconduct. In mitigation, the attorney lacked a prior
disciplinary record, had cooperated in the disciplinary process, had submitted
evidence of good character and reputation, and had been subjected to criminal
penalties for the same misconduct. Considering that the attorney had already served
almost two years under his interim felony suspension and that he had accepted
responsibility for his misconduct, we indefinitely suspended him, with credit for
the time he had served, and imposed conditions on his reinstatement, including that
he enter into an agreement with the government regarding restitution, of which he
had paid only $2,000 at the time of the panel hearing.
       {¶ 14} In Jacobs, the attorney filed four false income-tax returns, resulting
in unpaid taxes of $75,385. He pleaded guilty to making and subscribing false tax
returns, and a federal court sentenced him to one year and one day in prison and
ordered him to pay a $10,000 fine and a $100 assessment. As aggravating factors,
we noted that he had a dishonest or selfish motive and had engaged in a pattern of
misconduct. In mitigation, the attorney lacked a prior disciplinary record, had
cooperated in the disciplinary process, had submitted evidence of good character
and reputation, had acknowledged the wrongful nature of his conduct, had paid all
delinquent taxes before his sentencing, and had been subjected to criminal sanctions
for the same misconduct. We also noted that his actions had not harmed any clients.
Considering these mitigating factors, we suspended the attorney for two years, with
credit for the time he had served under his interim felony suspension.
       {¶ 15} Here, the board noted that unlike the attorneys in Smith and Jacobs,
Plesich had not attempted to evade his own tax liabilities or personally benefited
from his actions. And considering that the federal court determined that Plesich
did not deserve prison time and that he has accepted responsibility for his actions
and fully paid the fine, restitution, and assessment amounts, the board agreed to




                                         5
                              SUPREME COURT OF OHIO




adopt the parties’ recommended sanction of a two-year suspension with credit for
the time Plesich has served under his interim felony suspension.
        {¶ 16} We conclude that the facts and circumstances here are more similar
to those in Jacobs than those in Smith, which involved more egregious attorney
misconduct, including an attempt to obstruct an IRS investigation. We therefore
accept the board’s recommendation. A sanction similar to that imposed in Jacobs
is warranted in this case. See also Disciplinary Counsel v. Lawrence, 147 Ohio
St.3d 315, 2016-Ohio-4605, 65 N.E.3d 711 (adopting a consent-to-discipline
agreement and suspending an attorney for two years, with credit for time served
under an interim felony suspension, after the attorney had been convicted of three
counts of filing false tax returns).
                                       Conclusion
        {¶ 17} For the reasons explained above, Gregory Thomas Plesich is
suspended from the practice of law in Ohio for two years, with credit for the time
he has served under his interim suspension, which began on June 15, 2018. Costs
are taxed to Plesich.
                                                           Judgment accordingly.
        FRENCH, DEWINE, DONNELLY, and STEWART, JJ., concur.
        O’CONNOR, C.J., and KENNEDY and FISCHER, JJ., would not grant credit for
time served under the interim suspension.
                                 _________________
        Alfred E. Schrader; and Wayne M. Rice, Bar Counsel, for relator.
        Ronald M. Martin and Michele Morris, for respondent.
                                 _________________




                                           6